United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1335
                                   ___________

Charles Pointer,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Parents for Fair Share,                 *
                                        *     [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: April 3, 2002
                              Filed: April 8, 2002
                                   ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Charles Pointer appeals from the district court’s1 preservice dismissal of his
complaint. Upon de novo review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir.
2000) (per curiam), we summarily affirm, see 8th Cir. R. 47A(a).




      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-